Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Cynthia Beckhorn,
(OI File No. H-14-4-1281-9),

Petitioner,
v.
The Inspector General.
Docket No. C-14-2002
Decision No. CR3641

Date: February 11, 2015

DECISION

Petitioner, Cynthia Beckhorn, appeals the determination of the Inspector General for the
U.S. Department of Health and Human Services (I.G.) to exclude her from participating
in Medicare, Medicaid, and all other federal health care programs pursuant to section
1128(b)(1) of the Social Security Act (Act) (42 U.S.C. § 1320a-7(b)(1)) for a period of
two years. I sustain the I.G.’s determination and find that there is a legal basis for the
1.G. to exclude Petitioner and that an exclusion period of two years is reasonable based
on the presence of one mitigating factor and no aggravating factors.

Background and Procedural History

On August 29, 2014, the LG. notified Petitioner that she was being excluded, effective 20
days from the date of the I.G.’s letter, from participating in Medicare, Medicaid and all
other federal health care programs pursuant to section 1128(b)(1) for a period of two
years. As the basis for the exclusion, the I.G. cited Petitioner’s conviction in the
Rochester City Court of the State of New York, of a misdemeanor offense related to
fraud, theft, embezzlement, breach of fiduciary responsibility, or other financial
misconduct in connection with the delivery of a health care item or service. 1.G. Ex. 1 at
1.

Petitioner filed a timely request for hearing, and the case was assigned to me for hearing
and decision. I convened a prehearing conference by telephone on November 5, 2014,
the substance of which is summarized in my Order and Schedule for Filing Briefs and
Documentary Evidence.

The LG. filed a brief (I.G. Br.) together with seven exhibits identified as I.G. Ex. 1-—LG.
Ex. 7. Petitioner filed a brief (P. Br.) and three exhibits identified as P. Ex. 1 — P. Ex. 3.
The LG. thereafter filed a reply brief (I.G. Reply). Absent objections, I admit all of the
exhibits into the record. Both parties proposed no witnesses and indicated that an in-
person hearing was not necessary. P. Br. at 4; LG. Br. at 11. I therefore decide this case
based upon the written record.

Issues

1. Whether a legal basis exists for the LG. to exclude Petitioner from participation
in Medicare, Medicaid, and all other federally-funded health care programs
pursuant to section 1128(b)(1) of the Social Security Act; and

2. Whether the length of the exclusion is unreasonable.
Findings of Fact and Conclusions of Law

1. A legal basis exists for the I.G. to exclude Petitioner from participating in
Medicare, Medicaid, and all other federal health care programs because of her
misdemeanor conviction for falsifying resident medical records with the intent to
defraud state surveyors.

An exclusion under 1128(b)(1) of the Act depends upon proof of three essential elements:
(1) the individual to be excluded must have been convicted of a criminal offense relating
to fraud, theft, embezzlement, breach of fiduciary responsibility, or other financial
misconduct; (2) the conviction must have been in connection with the delivery of a health
care item or service; and (3) the criminal offense must have been committed after August
21, 1996. 42 U.S.C. § 1320a-7(b)(1)(A); 42 C.F.R. § 1001.201(a)(1).

A, Petitioner was convicted of a misdemeanor related to fraud in
connection with a health care service after August 21, 1996.

An individual is “convicted” of a criminal offense when, among other actions, a plea of
guilty or no contest has been accepted in a federal, state, or local court. Act § 1128(i)
(42 U.S.C. § 1320a-7(i)); see also 42 C.F.R. § 1001.2.
The material facts of this case are not in dispute. On March 20, 2011, the New York
State Department of Health was conducting a survey inspection of a nursing home where
Petitioner was employed as a registered nurse and its Director of Nursing. I.G. Exs. 3 at
-2; 4 at 6-7; 5 at 4. While the surveyors were at the facility, Petitioner held a meeting
with department heads and nursing staff supervisors and expressed concerns about
undocumented blanks in resident Medical Administration Records (MARs) and
Treatment Administration Records (TARs). I.G. Exs. 3 at 2; 4 at 7. After this meeting
Petitioner told the facility nursing staff to review resident records and fill-in any missing
information. I.G. Ex. 3 at 2. Petitioner then proceeded to alter resident MARs and TARs
by forging the initials of facility nurses without their consent. IG. Ex. 5 at 2. Petitioner
initiated these actions in order to deceive the state surveyors into thinking that the
resident medical records were accurate and complete. I.G. Exs. 4 at 7-8; 5 at 4.

Petitioner falsely represented that these nurses had provided services and administered
medications to residents on dates in March 2011 when those nurses were not even on
duty. I.G. Exs. 3 at 2-3; 4 at 7-8.

Petitioner was subsequently charged with one felony count of Falsifying Business
Records in the First Degree, and two misdemeanor counts — Forgery in the Third Degree
and Wilful Violation of the Health Laws. I.G. Ex. 3 at 1. Petitioner entered into a plea
agreement with the New York State Office of the Attorney General. 1.G. Ex. 5. Based
on the agreement, Petitioner pled guilty on September 10, 2013, in the Rochester City
Court to one count of Forgery in the Third Degree, a Class A misdemeanor in violation of
N.Y. Penal Law § 170.05. I.G. Exs. 4 at 8; 5 at 2; 6. The court accepted Petitioner’s
guilty plea. I.G. Exs. 4 at 8; 6. Therefore, when the court accepted her guilty plea
relating to falsifying patients’ medication and treatment records, Petitioner was convicted
for purposes of the Act. There is a direct nexus between Petitioner’s actions underlying
that conviction and fraud in connection with the delivery of a health care service.

B. Petitioner may not now collaterally attack her underlying conviction
in these proceedings.

Petitioner does not deny she was convicted of a criminal offense, but she collaterally
attacks the underlying conviction. P. Br. at 1, 2. Petitioner admits that she signed her
initials to resident treatment sheets that treating nurses left blank, but she argues that she
knew that the nurses provided the treatment because she was on the skin care rounds on
the days that she initialed the documents. Petitioner claims that she did not intend to
commit fraud nor were the actions done with any intent for financial gain. P. Br. at 3;
RFH at 1, 2. Petitioner also argues that although the initials on the treatment sheets
resemble her writing, she infers that someone else could have easily duplicated her
initials. P. Br. at 3.
Despite these contentions, Petitioner’s underlying conviction is not reviewable or subject
to collateral attack before me, whether on substantive or procedural grounds. 42 C.F.R.
§ 1001.2007(d). The Departmental Appeals Board has repeatedly affirmed this
categorical preclusion. See, e.g., Lyle Kai, R.Ph., DAB No. 1979, at 8 (2005)
(“Excluding individuals based on criminal convictions ‘provides protection for federally
funded programs and their beneficiaries and recipients, without expending program
resources to duplicate existing criminal processes.’” (internal cite omitted)). Thus, I may
not consider Petitioner’s arguments attacking her predicate conviction.

2. The exclusion of Petitioner for two years is within a reasonable range
considering the presence of one mitigating factor.

To determine whether an exclusion period is within a reasonable range, an ALJ must
weigh any aggravating and mitigating factors in the case and evaluate the quality of the
circumstances surrounding the factors. Vinod Chandrashekhar Patwardhan, M.D., DAB
No. 2454, at 6 (2012) (citing Jeremy Robinson, DAB No. 1905, at 11 (2004)). There is
no “rigid formula” for the I.G. or an ALJ to determine an exact exclusion period when
weighing and evaluating aggravating and mitigating factors. Patwardhan, DAB No.
2454, at 6. Rather, the ALJ must review the factors de novo to determine whether the
exclusion imposed is within a “reasonable range” of exclusion periods. Ruske, DAB No.
1851, at 11, (citing Gary Alan Katz, R.Ph., DAB No. 1842, at 8 n.4 (2002)). An
exclusion becomes effective 20 days from the date of the I.G.’s notice letter. 42 C.F.R.
§ 1001.2002(b).

An exclusion imposed pursuant to section 1128(b)(1) of the Act is for a period of three
years unless there is evidence relating to specific “aggravating” or “mitigating” factors.
42 U.S.C. § 1128(c)(3)(D); 42 C.F.R. § 1001.201(b)(1). Petitioner claims that the two-
year period of exclusion is excessive and argues that this conviction was her first offense
in more than 24 years as a nurse. P. Br. at 3. I find the I.G. already considered this
argument and reasonably reduced Petitioner’s period of exclusion to a two-year period
because Petitioner was convicted of only one offense and no financial harm was
attributed to her misconduct. See 42 C.F.R. § 1001.201(b)(3)(i); IG. Br. at 10; I.G.
Reply at 1; LG. Ex. 1 at 2.

I have also carefully reviewed Petitioner’s submissions, including the letters attesting to
her character. P. Exs. 2,3. However, only the specific mitigating factors outlined at 42
C.F.R. § 1001.201(b) (3) can be considered as a basis for reducing Petitioner’s period of
exclusion. I cannot reduce the I.G.’s period of exclusion based upon equitable
considerations, such as for a person’s good character. See Donna Rogers, DAB No.
2381, at 6 (2011).

Overall the I.G.’s exclusion determination is within a reasonable range, considering the
presence of one mitigating factor, to provide protection to program beneficiaries and to
deter health care fraud. Petitioner falsely initialed resident medical records in order to
defraud state surveyors. Petitioner’s misconduct potentially endangered the nursing
home residents because it concealed the fact that residents were deprived of necessary
medicines and treatment and because the falsified medical records could have misled
other health care providers into interacting with the residents based on inaccurate medical
information.

Conclusion

A legal basis exists for the I.G. to exclude Petitioner from participating in Medicare,
Medicaid, and other federal health care programs pursuant to section 1128(b)(1) of the
Act. Petitioner was convicted of a misdemeanor relating to fraud in direct connection to
the delivery of a health care service. I also find the two-year mitigated exclusion period
that the I.G. imposed to be within a reasonable range. Therefore, I sustain the I.G.’s
exclusion of Petitioner, effective September 18, 2014.

/s/
Joseph Grow
Administrative Law Judge

